AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                      UNITED STATES DISTRICT CO                                      T
                                                                                                               FEB .21 2020
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                        CLE.Al.(,~--
              UNITED STATES OF AMERICA                              JUDGMENT IN A                    r•Ni~~c'CTCOUAf
                                 V.                                 (For Offenses Committed 8!t~;i;ftor:l~:!!!:!~::\o:::F~T~~~~•~3,~:~t~~~~Y:J
               Natividad LOPEZ-DELGADO
                                                                          Case Number:       20CR0576-AGS

                                                                    GRANT L. EDDY, CJA
                                                                    Defendant's Attorney
 REGISTRATION NO.                92578298


 The Defendant:
 IZI pleaded guilty to count(s)       1 OF THE MISDEMEANOR INFORMATION

 D  was found guilty on count(s)
    after a nlea of not ,miltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Count
Title & Section                   Nature of Offense                                                                        Number{s)
8 USC 1325 (a)(l)                 IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                                         1
                                  (MISDEMEANOR)




      The defendant is sentenced is provided on page 2 of this judgment

D     The defendant has been found not guilty on count(s)

IZI Count(s) UNDERLYING COUNTS                                are Dismissed withont prejudice on the motion of the United States.

IZI   Assessment : REMITTED



IZI No fine                  • Forfeiture pursuant to order filed                                        , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's economic circumstances.

                                                                   February 20, 2020
                                                                   Date of Imposition of Sentence



                                                                 ,H&o,W        G. SCHOPL:R
                                                                   UNITED STATES MAGISTRATE JUDGE



                                                                                                                      20CR0576-AGS
DEFENDANT:                 Natividad LOPEZ-DELGADO                                                 Judgment - Page 2 of 2
CASE NUMBER:               20CR0576-AGS


                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 45DAYS




•      Sentence imposed pursuant to Title 8 USC Section 1326(b).
•      The court makes the following recommendations to the Bureau of Prisons:




•      The defendant is remanded to the custody of the United States Marshal.

•     The defendant shall surrender to the United States Marshal for this district:
      •   at
                ---------               A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

      •     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STATES MARSHAL




                                                                                                     20CR0576-AGS
